EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Taboada on 02/04/2022.
The application has been amended as follows: 
1.	(Currently Amended) A method for forming features on a substrate comprising:
	forming a mandrel layer on a substrate;
	conformally forming a spacer layer on the mandrel layer, wherein the spacer layer is a doped silicon material; and
	patterning the spacer layer, wherein the patterned spacer layer has vertically straight sidewalls and a flat top surface, and wherein square corners connect the vertically straight sidewalls and the flat top surface, wherein patterning the spacer layer comprises:
		supplying a first gas mixture comprising a halogen containing gas; 
		applying a first RF source power setting in the first gas mixture
	switching the first RF source power setting to a second RF source power setting while supplying the first gas mixture; 
	supplying a second gas mixture, wherein the second gas mixture comprises an oxygen containing gas; and 
	applying a third RF source power setting while supplying the second gas mixture, wherein the third RF source power setting is greater than the first RF source power setting and the second RF source power setting while supplying the first gas mixture.

2.	(Canceled) 



3.	(Currently Amended) The method of claim 1, further comprising:
	switching the first RF source power setting to a second RF source power setting while supplying the first gas mixture, wherein the second RF source power setting is greater than the first RF source power setting.

4.	(Currently Amended) The method of claim 1, further comprising:
	applying a first RF bias power setting in the first gas mixture; and
	switching the first RF bias power setting to a second RF bias power setting while supplying the first gas mixture, wherein the second RF bias power setting is less than the first RF bias power setting.

5.	(Canceled) 


6.	(Canceled) 

7.	(Currently Amended) The method of claim 1, wherein the second gas mixture further comprises a carbon fluorine containing gas.

8.	(Currently Amended) The method of claim 1, wherein the first gas mixture further comprises Cl2 gas and HBr gas.

9.	(Original) The method of claim 1, wherein the doped silicon material of the spacer layer is selected from a group consisting of group III, group IV or group V doped silicon material.

10.	(Original) The method of claim 1, wherein the doped silicon material of the spacer layer is a boron doped silicon material.

11.	(Original) The method of claim 1, wherein the mandrel layer comprises a photoresist layer formed from an organic material.
 
12.	(Original) The method of claim 11, wherein the organic material from the photoresist layer of the mandrel layer sustains under a thermal process up to 200 degrees Celsius.

13.	(Original) The method of claim 1, further comprising:
	forming a liner layer on the patterned spacer layer, wherein the liner layer is fabricated from a material different from the spacer layer.

14.	(Original) The method of claim 13, wherein the liner layer is a silicon oxide layer.

15.	(Original) The method of claim 13, further comprising:
	selectively removing the patterned spacer layer from the substrate.

16.	(Currently Amended) A method for forming features on a substrate comprising:
	conformally forming a spacer layer on a mandrel layer on a substrate, wherein the spacer layer is a doped silicon material;
	selectively removing a portion of the spacer layer using a first gas mixture, wherein selectively removing the portion of the spacer layer further comprising:
	applying a first RF source power setting while supplying the first gas mixture; and
	subsequently applying a second RF source power setting different from the first RF source power while continuing supplying the first gas mixture wherein the second RF source power setting is between about 30 [[%]] percent and about 80 [[%]] percent higher than the first RF source power setting; 
	applying a first RF bias power setting while supplying the first gas mixture; and
	subsequently applying a second RF bias power setting different from the first RF bias power while continuing supplying the first gas mixture, wherein the second bias 
	selectively removing the mandrel layer using a second gas mixture different from the first gas mixture, wherein after selectively removing the mandrel layer the spacer layer has vertically straight sidewalls and a flat top surface, and wherein square corners connect the vertically straight sidewalls and the flat top surface.

17. – 19.	 (Canceled)

20.   	(Currently Amended) A method for forming features on a substrate comprising:
	conformally forming a spacer layer on a mandrel layer on a substrate, wherein the spacer layer is a doped silicon material, wherein the mandrel layer is fabricated from an organic material that sustains under a thermal process up to 200 degrees Celsius;
	selectively removing the mandrel layer and a portion of the spacer layer using a first gas mixture wherein after selectively removing the mandrel layer the spacer layer has vertically straight sidewalls and a flat top surface; 
	conformally forming a liner layer on the spacer; and
	selectively removing a portion of the liner layer using a second gas mixture different from the first gas mixture, wherein after selectively removing the liner layer the has the vertically straight sidewalls and the flat top surface


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the limitations of allowable dependent claim 6 and all intervening claims have been amended into independent claim 1. Reasons for allowability for these claims can be found in the Office action dated 9/02/21 and remain valid.

Regarding independent claim 20, prior art could not be located that taught the newly added claim amendments in combination with the other claim limitations. Most relevant prior art references have been previously made of record. Prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALIA SABUR/Primary Examiner, Art Unit 2812